 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
     VICTOR RODRIGUEZ, et al.,                           Case No. 1:18-cv-00252-LJO-SAB
10
                     Plaintiffs,                         ORDER RE NOTICE OF SETTLEMENT
11                                                       AND DEADLINE TO FILE MOTION FOR
             v.                                          PRELIMINARY APPROVAL OF CLASS
12                                                       SETTLEMENT
     M.J. BROTHERS, INC., et al.,
13                                                       (ECF No. 16)
                     Defendants.
14

15          On December 4, 2018, the parties filed a notice of settlement along with a request that the

16 Court vacate all pending matters, and grant the parties sixty (60) days to file a motion for

17 preliminary approval of class settlement. (ECF No. 16)

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      All pending motions, deadlines, and dates in this action are VACATED; and

20          2.      The parties shall file a motion for preliminary approval of class settlement on or

21                  before February 4, 2019.

22
     IT IS SO ORDERED.
23

24 Dated:        December 4, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                     1
